PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/855,875
Filing Date: 27 Dec 2017
Appellant(s): NEWMAN, Stephen, D.



__________________
Bryan G. Pratt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/2021.

3/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1-2, 4-8, 30, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman US 5,711,416 in view of Tanaka et al. US 6,568,533.

RESPONSE TO ARGUMENTS:

Response to 1. THE REJECTION UNDER § 103 IS IMPROPER BECAUSE THE OFFICE FAILS TO ACCORD EACH AND EVERY CLAIM ELEMENT PATENTABLE WEIGHT.
In this section, and later in section 2. (c) of the Appeal Brief, Appellant argues “The Office [] inappropriately asserts that claim 1 is directed to a "gap" or other intermediate or product-by-process limitation, id., when in fact, claim 1 directed to a final product, and there is no recitation of a gap in the claim”.
Examiner acknowledges that after a first round of prosecution, the claims were amended to omit the term “gap” in claim 1. However, in the most recent office action and in this Examiner’s Answer, Examiner still uses the term “gap” as shorthand for the “portion of the periphery where no first seal is present”, which represents what was previously referred to as the “gap” in the claims. As will be made clear in this Answer, this “portion” represents a gap in the seal that was present in a stage earlier in the manufacturing process of the claimed package, but not in the final product that is being claimed.
Response to 1. (a) MPEP GUIDANCE AND FEDERAL CIRCUIT HOLDINGS ESTBALISH
THAT THE OFFICE IMPROPERLY INTERPRETS CLAIM 1 ELEMENTS IN FORMULATING THE 103 REJECTIONS OF THE OFFICE ACTION, AND (b) CLAIM 1 RECITES THREE STRUCTURALLY IDENITFABLE PORTIONS THAT THE OFFCE FAILED TO CONSIDER IN FORMULATING THE 103 REJECTION
As a whole, claim 1 is drawn to a fully sealed contact lens package. This contact lens package can be seen in FIG. 3C. As shown in annotated FIG. 3C below, the sealed package contains two distinct portions around the periphery of the lens receiving area: a first seal portion and a second seal portion. As disclosed in the specification “The first seal portion may a releasable seal between the first and second package layers, and the second seal portion is a permanent seal between the first and second package layers.” ([0008] of the application publication). 

    PNG
    media_image2.png
    587
    659
    media_image2.png
    Greyscale
 

(i) “a first seal portion [] extending around a periphery of the lens receiving area except for a portion of the periphery where no first seal is present”; 
(ii) “wherein the portion of the periphery is configured to allow a flow of fluid after the formation of the first seal portion”; and 
(iii) “a second seal portion configured to overlap a portion of the first seal portion, including the portion of the periphery”.
Regarding (i), and as shown in FIG. 3C, the only portion of the first seal portion where no first seal is present is where the second seal portion is located. 
Regarding (ii), in the product of FIG. 3C there is no portion of the periphery configured to allow a flow of fluid, since the periphery is fully sealed by the first and second seal portions. 
Regarding (iii), because there are only two seal portions, there is no overlap between the first and second seal portions because the first seal portion terminates where the second seal begins, and vice versa. Also, of notable importance is the fact that the very existence of the second seal portion in (iii) invalidates (ii) because the second seal portion seals off any portion that could have allowed a flow of fluid after the formation of the first seal portion. In other words, (ii) and (iii) cannot coexist. To illustrate this point, FIG. 3A shows a snapshot of the product during its manufacture where this portion (gap 312) “configured to allow a flow of fluid after the formation of the first seal portion” exists. At this stage, however, the second seal portion (310) does not yet exist. FIG. 3C shows the final product where the second seal portion exists, however, the second seal seals off the gap portion 312, and thus there is no portion “configured to allow a flow of fluid”.
Thus, limitations (i)-(iii) contain references to the process by which the final product was achieved, but that are not present in the final product (that shown in FIG. 3C, where first and second seal portions exist) 
Response to 1. (c) THE SEAL PORTIONS CANNOT BE IGNORED DUE TO ALLEGEDLY
SMALL OR INCONSEQUENTIAL DIFFERENCES IN THE FINAL PRODUCT
Examiner notes that it has been held that “[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. 
This important opinion by the court is interpreted to mean that when presented with two products, for example, Appellant’s claimed product (best shown in FIG. 3C), and that of the combination of Bauman and Tanaka, claim 1 would be unpatentable even though the prior art product may have been made by a different process, if the claim to the product is the same as or obvious from the product of the prior art. In the office actions, Examiner takes the position that claim 1 is unpatentable over Bauman and Tanaka even though the prior art product may have been made by a different process (i.e. a process that did not include providing a gap during production) because the product of claim 1 is the same as or obvious from the product of Bauman and Tanaka. This position can be directly supported by Appellant’s own disclosure as follows.
I. Appellant’s disclosure recites “Due to the small size of the gap, the second stage of sealing will not significantly thermally impact the packaging or its contents” ([0058] of the application publication).
Here, the disclosure makes clear that this gap, which is only present in the package prior to the application of the second seal, was so small that it had a negligible effect on the product. That is to say that when presented with the product of FIG. 3C, which claim 1 is drawn to, one would have no indication that any gap existed during its manufacture, since it has no significant effect on the product. Thus, even though the prior art product may have been made by a different process (i.e. a process that did not include providing a small gap during production), because the product of claim 1 is the same as or obvious from the product of Bauman and Tanaka, it is unpatentable over the latter. This is further supported by the fact that no gap is seen in FIGS. 3B and 3C, after the second seal was applied and sealed any gap.
II. The specification discloses 
“The first seal portion may a releasable seal between the first and second package layers, and the second seal portion is a permanent seal between the first and second package layers.” ([0008] of the application publication);
“the second seal portion (310) has a greater seal strength than a seal strength of the first seal portion (308) and may be configured as a permanent seal that is not intended to separate, while the first seal portion (308) provides a releasable seal.” ([0090]).
Thus, in use, when the first and second package layers are separated to allow access to the contact lens, the portion of the periphery that once contained the gap is already permanently sealed via the second seal portion, and a user would have no indication that any small gap previously existed. This would further make the product indistinguishable over a prior art product made by a process that may have not included a small gap during manufacture. Appellant argues “the different sealing properties as claimed by claim 1 may mean that the second seal may be permanently sealed to a portion of both the top of the first seal (the overlap) and the bottom of the second layer, while also being permanently sealed to a portion of the first layer where no first seal was present (the second seal portion). During use of the product packaging, the first layer would essentially be pealed to a point where a small remaining portion would remain attached and provide clear visual evidence to a user of the presence of multiple seal portions. Further, the different seal strengths may create a noticeable change in the amount of force required to peal the packaging even further. This change in force would be noticeable to any user.” (p. 5 of Appeal Brief). Examiner agrees with this assessment; however, it further illustrates that the portion containing what previously contained the gap is not utilized by a user, and a user would have no indication that a gap existed in the product because the user could only peel the package layers apart along the area where the first seal portion alone is present.
Response to 1. (d) THE 37 C.F.R. 1.132 INVENTOR DECLARATION SUPPORTS THE PRESENCE OF THE SEAL PORTIONS IN THE FINAL PRODUCT AND MUST BE ACCORDED PROPER WEIGHT
Examiner carefully considered the declaration submitted by the inventor, however the facts of the 
The standard provided by In re Thorpe is “[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  While Examiner understands that various packaging products in general may have multitudes of unique thermal histories based on their specific manufacturing processes, minor differences in these processes would not necessarily make one product nonobvious over another. In this case, the presence of a small gap early in the manufacturing process would not make the final product nonobvious over Bauman and Tanaka, especially since (1) the gap is so small “it will not significantly thermally impact the packaging”, and (2) the second seal portion is a permanent seal and a portion that once contained a small gap never comes into play when the product is used because only the first seal portion of the package layers is peeled apart. Any effect of a previous gap portion would not be observed by a user, and would not make the product of claim 1 nonobvious over Bauman and Tanaka. All facts considered, there simply would be no reasonable way for a user to notice or identify the existence of a previous gap portion in the end product, and thus no reason to assert Appellant’s claim 1 would be nonobvious over those teachings.
Response to 2. (a) BAUMAN AND TANAKA EACH FAIL TO DISCLOS[E] THE LIMIT[AT]IONS OF CLAIM 1 AND (B) TANAKA TEACHES AWAY FROM THE RECITED OVERLAP OF CLAIM 1
Appellant argues that neither reference discloses an overlap between the first and second seal portions. Examiner again points out that, as shown in annotated FIG. 3C above, Appellant’s sealed package contains only two distinct portions around the periphery of the lens receiving area: a first seal portion and a second seal portion. No overlap exists in the final product claimed. The peripheral seal configuration of Appellant’s package takes the same form as Tanaka’s seal configuration (shown below) which also In re Thorpe, whether or not the process to achieve Appellant’s peripheral seals may have differed from that of Tanaka. The end result is the same: a first (peelable) seal portion and a second (permanent) seal portion.

    PNG
    media_image3.png
    315
    558
    media_image3.png
    Greyscale

Response to 2. (c) THE OFFICE IMPROPERLY CITES A "LOOK AND USEFULNESS"
STANDARD TO SUPPORT THE 103 REJECTION
Examiner notes that a “look and usefulness” standard was not used to support the rejection of the claims, but rather to illustrate that when presented with Appellant’s claimed product in one hand, and with Bauman in view of Tanaka’s in the other, there would be no tangible or observable difference between the two, and thus Appellant’s claimed invention would be obvious in view of Bauman and Tanaka according to the standard set forth by In re Thorpe. 
The arguments concerning utility on page 22 of the Appeal Brief do not appear to apply to the rejections made in the office action because Examiner made no claim that any portion of Appellant’s invention lacked utility. In fact, the only disclosed utility of the gap portion (312) is that it allows “a flow of fluid after 
(a) “a portion of the periphery (i.e. the gap) [] configured to allow a flow of fluid after the formation of the first seal portion”; as well as 
(b) “a second seal portion configured to overlap [] the portion of the periphery (i.e. the gap)”. 
Since the claims are drawn to the final product, both (a) and (b) cannot simultaneously exist as claimed. That is to say, once (b) the second seal portion is present, there is no longer (a) a portion of the periphery configured to allow a flow of fluid after the formation of the first seal portion, because the second seal seals that portion. Limitation (a) refers to a snapshot of the product at a different point during the manufacturing process when a gap existed to allow fluid flow. However, claim 1 requires a second seal portion which seals that gap, and thus no gap exists in the final product. Thus, Examiner maintains the grounds of rejection of claim 1 made in the office action.

For the above reasons, it is believed that the rejections should be sustained. 

Respectfully submitted,
/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731       
                                                                                                                                                                                                 /CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.